DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lower trailing edge end of the lower skin panel is coupled to the upper skin panel at a position forward of the secondary structural element must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2.	Claim 5 recited limitation “may be”. It is unclear if what is claimed following ‘may be’ is a positive recitation. Appropriate correction is required.
3.	Claim 15 recited limitation “wherein the lower trailing edge end of the lower skin panel is coupled to the upper skin panel at a position forward of the secondary structural element” in lines 1-3, it is unclear how the lower trailing edge of the lower skin panel is coupled to the upper skin panel “forward” of the secondary structural element. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 10228005 B2 Wilson; James et al., and further in view of US 10532804 Santini; Gregory M.
4.	Regarding claim 1 Wilson teaches a structural composite airfoil having a leading edge and a trailing edge (col. 3, lines 12-19 composite airfoil), the structural composite airfoil comprising: a primary structural element extending from a leading edge region to a trailing edge region (para 0002, leading and trailing edge), but fails to teach wherein the lower skin panel comprises a joggle adjacent the lower leading edge end, wherein the joggle is positioned forward of the front C-channel spar, wherein an upper skin surface of the lower leading edge end faces the internal volume, wherein a lower skin surface of the lower leading edge end faces an internal surface of the upper leading edge end of the upper skin panel, wherein the lower leading edge end of the lower skin panel is coupled to the upper leading edge end of the upper skin panel forward of the front C-channel spar, furthermore Wilson teaches and wherein the leading edge has a bullnose shape defined by the upper skin panel (fig. 2, element 28); and a secondary structural element defining the trailing edge of the structural composite airfoil (fig. 3).
However Santini teaches wherein the lower skin panel comprises a joggle adjacent the lower leading edge end (fig. 3, element 26 equal to joggle on lower panel, adjacent to fig. 1, element 15 leading edge 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the airfoil taught by Wilson with the skin panels and spar taught by Santini in order for “…expediting assembly of or reducing the cost of an aircraft 302, such as the airframe…” (col. 6, lines 30-35).
5.	Regarding claim 2 Wilson as modified teaches the structural composite airfoil according to claim 1, Santini discloses wherein the lower trailing edge end is coupled to the upper skin panel (fig. 3, element 62 is coupled to element 12).
6.	Regarding claim 3 Wilson as modified teaches the structural composite airfoil according to claim 1, Santini discloses wherein the lower skin panel comprises an integral Z-spar at the lower trailing edge end (fig. 3, element 60).	
7.	Regarding claim 4 Wilson as modified teaches the structural composite airfoil according to claim 3, Santini discloses wherein the integral Z-spar is formed by the lower skin panel within the trailing edge region of the primary structural element (fig. 3, element 60), wherein the lower trailing edge end is coupled to the upper skin panel via a Z-spar fastener (fig. 3, element 48), and wherein the Z-spar fastener is not blind (fig. 3, element 48 is a bolt member).
8.	Regarding claim 6, Wilson as modified teaches the structural composite airfoil according to claim 1, wherein the lower flange of the front C-channel spar is adjacent to the joggle (fig. 1, element 11).

10.	Regarding claim 8, Wilson as modified teaches the structural composite airfoil according to claim 1, Santini discloses further comprising a middle C- channel spar coupled to the upper skin panel and the lower skin panel (fig. 2, element 18), wherein a second channel of the middle C-channel spar faces the leading edge of the structural composite airfoil (fig. 2, element 18 faces element 30), wherein the middle C- channel spar is positioned aft of the front C-channel spar (fig. 2, element 18 is aft of element 20).
11.	Regarding claim 9, Wilson as modified teaches the structural composite airfoil according to claim 1, Santini discloses wherein the upper skin panel is coupled to the lower skin panel without any splice straps (fig. 3, elements 48 and 50 are not splice straps).
12.	Regarding claim 10, Wilson as modified teaches the structural composite airfoil according to claim 1, Santini discloses wherein the upper skin panel is continuous from the upper leading edge end to the upper trailing edge end (col. 2, lines 65-67).
13.	Regarding claim 11, Wilson as modified teaches the structural composite airfoil according to claim 1, Santini discloses wherein the structural composite airfoil comprises an upper airfoil surface and a lower airfoil surface (fig. 2, element 12 and 14), wherein the upper airfoil surface is defined by the upper skin panel (fig. 2, element 12), and wherein the upper leading edge end of the upper skin panel forms part of the lower airfoil surface (col. 3, lines 25-27, element 36 is continuous to lower panel).
14.	Regarding claim 12, Wilson as modified teaches the structural composite airfoil according to claim 1, Santini discloses wherein the structural composite airfoil is a trailing edge flap, an aileron, a flaperon, an air brake, an elevator, a slat, a spoiler, a canard, a rudder, and/or a winglet (col. 2, lines 54-61, surface 10 may be a flap, aileron, an elevator, a rudder, a slat, a spoiler, an air brakes).

16.	Regarding claim 14, Wilson as modified teaches the structural composite airfoil according to claim 13, Santini discloses wherein the duckbill closeout is bonded to the upper skin panel (fig. 3, element 12).
17.	Regarding claim 15, Wilson as modified teaches the structural composite airfoil according to claim 1, Santini discloses wherein the lower trailing edge end of the lower skin panel is coupled to the upper skin panel at a position forward of the secondary structural element  (fig. 3).
18.	Regarding claim 16, Wislon as modified teaches an aircraft comprising the structural composite airfoil according to claim 1 (col. 3, lines 15-20).
19.	Regarding claim 17, Wilson, as modified by Santini teaches a trailing edge flap for an aircraft (col. 2, lines 54-61, surface 10 may be a flap, aileron, an elevator, a rudder, a slat, a spoiler, an air brakes) (col. 3, lines 12-19 composite airfoil).
20.	Regarding claim 18 Wilson teaches a method of assembling a structural composite airfoil (col. 5, lines 25-41), but fails to teach the method comprising: coupling an upper skin panel to a front C-channel spar, wherein the structural composite airfoil extends from a leading edge to a trailing edge, wherein a first channel of the front C-channel spar faces the trailing edge of the structural composite airfoil, wherein the front C-channel spar comprises an upper flange, a lower flange, and an elongated span extending between the upper flange and the lower flange, wherein the coupling the upper skin panel to the front C-channel spar comprises coupling the upper skin panel to the upper flange of the front C-channel spar, and wherein the upper skin panel extends from an upper leading edge end to an upper trailing edge end; coupling a lower skin panel to the front C-channel spar such that an internal volume is 
However Santini teaches the method comprising: coupling an upper skin panel to a front C-channel spar (col. 3, lines 1-5), wherein the structural composite airfoil extends from a leading edge to a trailing edge(fig. 2, element 12), wherein a first channel of the front C-channel spar faces the trailing edge of the structural composite airfoil (fig. 2, element 20 faces aft), wherein the front C-channel spar comprises an upper flange (fig. 2, element 20A), a lower flange (fig. 2, element 20B), and an elongated span extending between the upper flange and the lower flange (fig. 2, element 20), wherein the coupling the upper skin panel to the front C-channel spar comprises coupling the upper skin panel to the upper flange of the front C-channel spar (col. 3, lines 1-5), and wherein the upper skin panel extends from an upper leading edge end to an upper trailing edge end (fig. 2, element 12); coupling a lower skin panel to the front C-channel spar such that an internal volume is defined between the upper skin panel and the lower skin panel (fig. 2, element 14), wherein the upper skin panel, the lower skin panel, and the front C-channel spar together form at least a portion of a primary structural element of the structural composite airfoil (fig. 2), and wherein the lower skin panel extends from a lower leading edge end to a lower trailing edge end (fig. 2, element 14); forming the leading edge of the structural composite airfoil with the upper skin 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of assembling a composite airfoil taught by Wilson with the skin panels and spar taught by Santini in order for “…expediting assembly of or reducing the cost of an aircraft 302, such as the airframe…” (col. 6, lines 30-35).
21.	Regarding claim 19, Wilson as modified teaches the method according to claim 18, wherein the coupling the lower leading edge end to the upper leading edge end comprises coupling the lower leading edge end to the upper leading edge end such that an upper skin surface of the lower leading edge end faces the internal volume (fig. 2, element 15 is cover panel), such that a lower skin surface of the lower leading edge end faces an internal surface of the upper leading edge end of the upper skin panel (fig. 2, elements 15 and 13 face each other where upper joggle is equal to lower joggle), and such that the lower leading edge end of the lower skin panel is coupled to the upper leading edge end of the upper skin panel forward of the front C-channel spar (fig. 2, element 31 is forward of  element 10).
22.	Regarding claim 20, Wilson as modified teaches the method according to claim 18, Santini    discloses further comprising: forming an integral Z-spar in the lower skin panel; and coupling the integral Z-spar to the upper skin panel (fig. 3, elements 14 coupled to element 12 with element 60 equal to spar).

Allowable Subject Matter
23.	Claim 5 objected to as being dependent upon a rejected base claim and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and set forth in this Office action and would be allowable if rewritten to overcome and/or include all of the limitations of the base claim and any intervening claims and rewritten in independent form.

The following is a statement of reasons for the indication of allowable subject matter:  prior art devices such as Wilson and Santini teach composite airfoil with leading edge joggle but fail to teach joggle within 5-10% from the leading edge.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner






/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642